DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19th, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/008,338, 15/783, 690, 14/342,5221, 13/244,4221, and PCT/US2012/053464 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   	None of the above listed applications provide support for a dilation actuator including an elongate hollow dilator that can be advanced into and retracted from said forward position of said petal assembly to respectively dilate and contract said petal assembly, wherein said dilation actuator further comprises a ratcheting mechanism, operatively interposed between said elongate, hollow dilator and said petal assembly, defining a number of discrete positions in relation to dilation of said patient’s introitus.  As a result, all pending claims are given an effective filing date of August 8th, 2018.

Claim Objections
Claim 41 is objected to because of the following informalities:  in line 1 Applicant uses the term “if movable” this should read “of movable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 26 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	With respect to claims 25-26 and 34-35, Applicant’s specification fails to provide support for a speculum having a dilation actuator having a ratcheting mechanism along with the handle having a grip portion and an offset connector position extending between the grip portion and the petal assembly, wherein the grip portion is disposed at a nonzero angle in relation to the offset connector portion and the offset connector portion extends along an offset axis perpendicular to the viewing axis.  It appears Applicant is mixing embodiments of their invention to make this combination of features which is not expressly disclosed.  The embodiment of figures 6A-8B discloses the claimed ratcheting mechanism in the dilator (618).  However, the embodiment of figures 4A-4E disclose the handle’s grip portion (@410), offset connector portion (407) and their respective nonzero angles in relation to one another than the viewing axis (figures 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 37-38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to both claims 28 and 37-38 their limitations can be found verbatim in newly amended independent claims 22 and 31, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner suggests Applicant cancel claims 28 and 37 along with changing the dependency of claims 29 and 38-40 so that they do not depend from a canceled claim.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 25-31, 34-35, 37-41are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 6,287,251). 	Regarding claim 22, Tan discloses a speculum, comprising a handle (22) for gripping by a user; a petal assembly (14, 28, 70), connected to said handle, including a plurality of petals (14A, 14B, 28, 70) for dilating an introitus of a patient and defining a viewing axis (38) between said petals and extending between a proximate end of said petal assembly adjacent said petal and a distal end of said petal assembly remote from said handle (figure 6), said petal assembly having a forward portion (see figure below) configured to penetrate into said introitus when said petal assembly is in a retracted configuration (figure 6) and to dilate said introitus when said petal assembly is in an expanded configuration (column 5, lines 10-30); and a dilation actuator (20) including an elongate, hollow dilator that can be advanced into and retracted from said forward portion of said petal assembly to respectively dilate and contract said petal assembly (column 5, lines 10-30), wherein said dilation actuator further comprises a ratcheting .
 	Regarding claim 25, Tan discloses the handle includes a grip portion (see figure below) and an offset connector portion (see figure below) extending between said grip portion and said petal assembly, wherein said grip portion is disposed at a nonzero angle (see figure below) in relation to said offset connector portion (figure 6).
 	Regarding claim 26, Tan discloses the offset connector portion extends along an offset axis perpendicular to said viewing axis (see figure below) and said grip portion has a length extending along and offset set from said viewing axis (see figure below). 	Regarding claim 27, Tan discloses the dilation actuator includes a thumb surface (46), disposed rearwardly of said petal assembly adjacent said handle, for manually dilating said petal assembly, said thumb surface being accessible for operation by the user with a thumb of a first hand while said handle is gripped by said first hand (figure 6). 	Regarding claim 28, Tan discloses the dilation actuator further comprises a ratcheting mechanism (52) defining a number of discrete positions (via the rack and pawls discrete toothed engagement surfaces, 54 and 56) in relation to dilation of said patient's introitus (figures 6-7).
 	Regarding claim 29, Tan discloses the ratcheting mechanism includes a release element (50) disposed at a rearward portion of said ratcheting mechanism. 	Regarding claim 30, Tan discloses the dilator is tapered such that a rearward end 

 	Regarding claim 31, Tan discloses a speculum, comprising a handle (22) for gripping by a user; a petal assembly (14, 28, 70), connected to said handle, including a plurality of moveable petals (14A, 14B, 28, 70) for dilating an introitus of a patient and defining a viewing axis (38) between said petals and extending between a proximate end of said petal assembly adjacent said petal and a distal end of said petal assembly remote from said handle (figure 6), each of said moveable petals being moveable relative to said handle (column 5, lies 10-30); and a dilation actuator (20) including an elongate, hollow dilator that can be advanced into and retracted from said petal assembly to respectively dilate and contract said petal assembly (column 5, lines 10-30), wherein said dilation actuator further comprises a ratcheting mechanism (52), operatively interposed between said elongate, hollow dilator and said petal assembly (figure 6), defining a number of discrete positions (via the rack and pawls discrete toothed engagement surfaces, 54 and 56) in relation to dilation of said patient's introitus (figures 6-7).
 	Regarding claim 34, Tan discloses the handle includes a grip portion (see figure below) and an offset connector portion (see figure below) extending between said grip portion and said petal assembly, wherein said grip portion is disposed at a nonzero angle (see figure below) in relation to said offset connector portion (figure 6). 	Regarding claim 35, Tan discloses the offset connector portion extends along an 
 	Regarding claim 37, Tan discloses the dilation actuator comprises an elongate, hollow dilator that can be advanced into and retracted from said petal assembly to respectively dilate and contract said petal assembly (figures 6-7, column 5, liens 10-34).
 	Regarding claim 38, Tan discloses the dilation actuator further comprises a ratcheting mechanism (52) defining a number of discrete positions (via the rack and pawls discrete toothed engagement surfaces, 54 and 56) in relation to dilation of said patient's introitus (figure 6).
 	Regarding claim 39, Tan discloses the ratcheting mechanism includes a release element (50) disposed at a rearward portion of said ratcheting mechanism (figure 6).
 	Regarding claim 40, Tan discloses the dilator is tapered such that a rearward end of said dilator has a greater cross-sectional dimension than a forward end of said dilator (figure 6).
 	Regarding claim 41, Tan discloses the plurality of moveable petals include a first petal (28 or 14A) moveable in a first direction relative to said handle and a second petal (70 or 14B) moveable in a second direction, different than said first direction, relative to said handle.

    PNG
    media_image1.png
    602
    623
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 23-24 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 6,287,251) in view of Oddenino (WO 01/21060).
 	Regarding claims 23-24 and 32-33, Tan discloses the claimed invention except for the handle has a longitudinal handle axis disposed at an angled of no more than 75° in relation to the viewing axis, more specifically the angle is between about 40°-60°.
 	Oddenino discloses a speculum (figures 1-3) having a handle (48) and a petal assembly (22 + 24) connected to the handle (figures 1-3) wherein the handle has a longitudinal axis (see figure below) disposed at an angle of no more than 75° in relation to the viewing axis, more specifically the angle is between about 40°-60° (angle α, figure 3 is disclosed to be between 100°-145°, preferably 120 which means the interior angle opposite is in the range of 45°-80°, preferably 60°) to distance the handle away from the viewing/working axis (axis “X – X axis” of the petal assembly) see figure 3, Page 6, lines 7-14. 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the handle have its longitudinal handle axis disposed at an angled of no more than 75° in relation to the viewing axis, more specifically the angle is between about 40°-60° as Oddenino teaches it is a known angular offset range to distance the handle away from the viewing/working axis.

    PNG
    media_image2.png
    512
    595
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775